Broyles, C. J.
Where a motion for a new trial was dismissed at the time and place set for the hearing, for failure to prosecute the same, a judgment refusing to reinstate the motion, or a judgment refusing to grant a rule nisi’ on a second motion for a new trial (although this motion was presented to the judge within thirty days of the date of the verdict and at the same term of court), will' not he reversed, where it appears that the failure to prosecute the first motion was due solely to the negligence of counsel for the movant. See, in this connection, Langford v. State, 30 Ga. App. 278 (117 S. E. 659), and citations; Collins v. State, 30 Ga. App. 668 (118 S. E. 761).

Judgment affirmed.


Luke and Bloodworth, JJ., coneur.